Appeal from an order adjudging appellant in contempt of court for having failed to pay certain installments as directed by an order pursuant to section 793 of the Civil Practice Act, and fining him $100 in addition to the arrears of $90. Order modified so as to provide that appellant pay only the arrears of $90. As so modified, order affirmed, without costs. The limit of the fine that may be imposed herein is $90 (Judiciary Law, § 773; Barnard v. Barnard, 251 App. Div. 745). Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.